FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                          JANUARY 6, 2022
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 9

State of North Dakota,                                  Plaintiff and Appellee
      v.
Charles Spencer Mayland,                             Defendant and Appellant

                                No. 20210213

Appeal from the District Court of Divide County, Northwest Judicial District,
the Honorable Daniel S. El-Dweek, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Seymour R. Jordan, State’s Attorney, Crosby, ND, for plaintiff and appellee.

Marie A. Miller, Minot, ND, for defendant and appellant.
                              State v. Mayland
                                No. 20210213

Jensen, Chief Justice.

[¶1] Charles Spencer Mayland appeals from a judgment of conviction for
being in actual physical control of a motor vehicle while under the influence.
Mayland entered a conditional plea of guilty, preserving his right to appeal the
denial of his motion to suppress evidence. He argues he was read the implied
consent advisory before being arrested in violation of N.D.C.C. § 39-20-01(2),
and the statutory remedy for the violation is the exclusion of evidence. Because
the statutory exclusion of evidence provided within N.D.C.C. § 39-20-01(3)(b)
is limited to the proof of the refusal to submit to testing in administrative
proceedings, we affirm.

                                       I

[¶2] In September 2020, Mayland was arrested and charged with Actual
Physical Control of a Motor Vehicle in violation of N.D.C.C. § 39-08-01.
Mayland was approached by a law enforcement officer in the parking lot of a
bar following a report he was sleeping in his vehicle. Mayland was awake when
the officer arrived. The officer read Mayland the initial screening advisory and
Mayland agreed to take a preliminary breath test, the result of which exceeded
the legal limit to operate or be in actual physical control of a motor vehicle.
Following the preliminary breath test, Mayland asked if he could walk home
and was told he could not walk home and he was not allowed to leave. The
officer then read the implied consent advisory as required by N.D.C.C. § 39-20-
01(3)(a). Mayland consented to take an Intoxilyzer test, the result of which was
above the legal limit.

[¶3] Mayland filed a motion to suppress the Intoxilyzer test result, arguing
the officer failed to inform him he was under arrest before reading the implied
consent advisory and administering the chemical test. The State responded
and argued that the officer had placed Mayland under arrest.

[¶4] The district court found Mayland was not placed under arrest prior to
being read the implied consent advisory as required by the plain language of

                                       1
the statute. City of Grand Forks v. Barendt, 2018 ND 272, ¶ 14, 920 N.W.2d
735. However, quoting this Court’s decision in State v. Pouliot, 2020 ND 144, ¶
9, 945 N.W.2d 246, the court noted the following:

      “The legislature’s amendment of N.D.C.C. § 39-20-01(b)
      unambiguously limits the scope of the exclusionary remedy. The
      exclusion of evidence for a violation of N.D.C.C. § 39-20-01(a) is
      now limited to administrative proceedings where a driver refused
      to take the chemical test.”

The court subsequently concluded as follows:

      Suppression of a test result is not an available remedy when an
      officer violates N.D.C.C. [§] 39-20-01(2) by reading the implied
      consent advisory before placing a suspect under arrest rather than
      after.

[¶5] On appeal, Mayland again argues for the application of the statutory
exclusionary rule contained in N.D.C.C. § 39-20-01(3)(b). In his briefing to this
Court he also argues the results of the breath test should be excluded pursuant
to the protections provided by the Fourth Amendment of the United States
Constitution.

                                        II

[¶6] Our standard of review from a motion to suppress is as follows:

      When reviewing a district court’s decision on a motion to suppress
      evidence, this Court will defer to the district court’s findings of fact
      and resolve conflicts in testimony in favor of affirmance. A district
      court’s decision on a motion to suppress will be affirmed if there is
      sufficient competent evidence fairly capable of supporting the trial
      court’s findings, and the decision is not contrary to the manifest
      weight of the evidence. Any questions of law are fully reviewable
      on appeal.

State v. Pouliot, 2020 ND 144, ¶ 6 (internal citations and quotations omitted).

[¶7] Both parties place significant emphasis on the district court’s finding
that Mayland was not under arrest at the time he was read the implied consent


                                         2
advisory. The State contends the finding was erroneous, Mayland was under
arrest, and N.D.C.C. § 39-20-01(2) was not violated. Alternatively, the State
argues regardless of whether Mayland was placed under arrest before or after
being read the implied consent warning, the statutory exclusionary rule
applies only in administrative proceedings when a driver has refused testing.

[¶8] Mayland cites to, without distinguishing from, this Court’s holding in
Pouliot, 2020 ND 144. In Pouliot, we held as follows:

      In 2019, the Legislature once again amended N.D.C.C. § 39-20-
      01(3)(b), which became effective August 1, 2019, to read as follows:

            b. If an individual refuses to submit to testing under this
            section, proof of the refusal is not admissible in any
            administrative proceeding under this chapter if the law
            enforcement officer fails to inform the individual as required
            under subdivision a.

      The 2019 amendment significantly limits the scope of the exclusion
      of evidence to “proof of the refusal” in an “administrative
      proceeding.” “When the legislature amends an existing statute, it
      indicates its intent to change the statute’s meaning in accord with
      its new terms.” State v. Beilke, 489 N.W.2d 589, 592-93 (N.D.
      1992). “The legislature is presumed to act with purpose and not
      perform useless acts.” Id. The legislature’s amendment of N.D.C.C.
      § 39-20-01(b) unambiguously limits the scope of the exclusionary
      remedy. The exclusion of evidence for a violation of N.D.C.C. § 39-
      20-01(a) is now limited to administrative proceedings where a
      driver refused to take the chemical test.

Pouliot, at ¶¶ 10-11.

[¶9] It is not necessary for this Court to engage in a review of the fact specific
finding of when Mayland was placed under arrest. Regardless of whether
Mayland was placed under arrest before or after he was read the implied
consent warning, and regardless of whether reading the implied consent
warning must occur after the arrest, this Court’s decision in Pouliot
unambiguously provides “[t]he exclusion of evidence for a violation of N.D.C.C.
§ 39-20-01(a) is now limited to administrative proceedings where a driver

                                        3
refused to take the chemical test.” This case is a criminal proceeding and not
an administrative proceeding. Mayland took the test, he did not refuse the test.
The district court correctly concluded the statutory exclusionary rule does not
apply to this case.

                                      III

[¶10] Mayland challenges the refusal to suppress the Intoxilyzer result under
the Fourth Amendment. Mayland did not assert in the district court that the
protections of the Fourth Amendment compelled suppression of the Intoxilyzer
test results. He requests this Court consider the issue on appeal because “there
is a strong possibility of reoccurrence or the issue is one of public policy or of
broad . . . concern.” State v. Whitman, 2013 ND 183, ¶ 15, 838 N.W.2d 401
(internal citations omitted). In summary, Mayland asserts he was not under
arrest, without an arrest there could be no search incident to arrest, and as a
result the evidence was seized in violation of the Fourth Amendment.

[¶11] This Court has consistently held that “a question not raised or
considered in the trial court cannot be raised for the first time on appeal.”
Bearce v. Yellowstone Energy Dev., 2021 ND 143, ¶ 11, 963 N.W.2d 299 (quoting
State v. Kensmoe, 2001 ND 190, ¶ 17, 636 N.W.2d 183). We decline Mayland’s
invitation to review whether the protections of the Fourth Amendment require
suppression of the test results.

                                       IV

[¶12] The statutory exclusionary rule in N.D.C.C. § 39-20-01(3)(b) applies only
in administrative hearings involving the refusal to submit to a chemical test.
We decline to address issues not raised in the district court. We affirm the
judgment.

[¶13] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte


                                        4